Citation Nr: 0213222	
Decision Date: 09/30/02    Archive Date: 10/03/02

DOCKET NO.  01-08 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for heart disease for 
purposes of accrued benefits.  

2.  Entitlement to service connection for arthritis for 
purposes of accrued benefits.

3.  Entitlement to service connection for asthma for purposes 
of accrued benefits.

4.  Entitlement to service connection for numbness of the 
legs and arms for purposes of accrued benefits.

5.  Entitlement to service connection for pulmonary 
tuberculosis (PTB) for purposes of accrued benefits.

6.  Entitlement to service connection for the cause of the 
veteran's death.  
7.  Whether the appellant has legal entitlement to non-
service connected death pension. 


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel


INTRODUCTION

The veteran had active duty in the New Philippines Scouts 
from September 1946 to May 1949.  He died in December 2000.  
The appellant is the veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines. 

The case returns to the Board following a remand to the RO in 
March 2002.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the appellant's appeal. 

2.  The veteran died in December 2000.  The death certificate 
lists the cause of death as cardiopulmonary arrest.  

3.  The record at the time of death includes no competent 
evidence of current disability from heart disease.    

4.  The record at the time of death includes no competent 
evidence of current disability from arthritis.

5.  The record at the time of death includes no competent 
evidence of current disability from asthma.

6.  The record at the time of death includes no competent 
evidence of current disability from numbness of the legs and 
arms.

7.  The record at the time of death includes no competent 
evidence of PTB in service or within the presumptive period, 
or of current disability from PTB related to service.

8.  At the time of his death, the veteran had no service-
connected disabilities.  There is no competent evidence of 
record showing a nexus between the cause of the veteran's 
death and his period of recognized service.    

9.  At the time of his death, the appellant's deceased spouse 
was not receiving or entitled to receive service-connected 
disability compensation. 

10.  The service department confirms that the appellant's 
deceased spouse had service in the New Philippines Scouts 
from September 1946 to May 1949.

11.  The appellant's deceased spouse did not have qualifying 
active service for purposes of the appellant's entitlement to 
VA nonservice-connected death pension benefits.
 
CONCLUSIONS OF LAW

1.  Service connection for heart disease for purposes of 
accrued benefits is not established.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133, 5107, 5121 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2001).

2.  Service connection for arthritis for purposes of accrued 
benefits is not established.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5107, 5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.1000 (2001).

3.  Service connection for asthma for purposes of accrued 
benefits is not established.  38 U.S.C.A. §§ 1110, 1112, 
1131, 1133, 5107, 5121 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.1000 (2001).

4.  Service connection for numbness of the legs and arms for 
purposes of accrued benefits is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5107, 5121 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2001).

5.  Service connection for pulmonary tuberculosis (PTB) for 
purposes of accrued benefits is not established.  38 U.S.C.A. 
§§ 1110, 1112, 1131, 1133, 5107, 5121 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.1000 (2001).

6.  Service connection for the cause of the veteran's death 
is not established.   38 U.S.C.A. §§ 1110, 1112, 1131, 1133, 
1310, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.1(k), 3.5(a), 3.303, 3.307, 3.309, 3.312 
(2001)  

7.  The legal criteria for entitlement to nonservice-
connected death pension have not been established.  
38 U.S.C.A. §§ 107, 1541 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.1(d), 3.8, 3.203 (2001).   

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board observes that Congress has amended VA law to 
eliminate the requirement for a well-grounded claim, enhance 
VA's duty to assist a claimant in developing facts pertinent 
to his claim, and expand on VA's duty to notify the claimant 
and his representative, if any, concerning certain aspects of 
claim development.  See Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et seq. (West 
Supp. 2002)).  In addition, VA promulgated regulations that 
implement the statutory changes effected by the VCAA.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals substantial compliance 
with the statutory and regulatory provisions.  That is, in a 
letter dated in January 2001, the RO set forth the 
requirements for a claim for service connection for the cause 
of the veteran's death and for a claim for death pension and 
described the types of evidence needed for adjudication of 
the claims.  By letter dated in March 2001, the RO again 
explained the requirements for the cause of death claim and 
the types of evidence needed, and asked her to complete 
releases of information for the RO to obtain the evidence.  
The Board is satisfied that the appellant has been afforded 
the required notice.

With respect to the duty to assist, the RO secured private 
medical records as authorized by the appellant and associated 
them with the claims folder.  There is no indication of 
outstanding and relevant VA treatment records.  In her 
October 2001 substantive appeal, the appellant stated that 
all evidence had already been sent.  The Board also finds 
that there is sufficient evidence to decide the claim, such 
that a medical opinion is not necessary.  Thus, the RO has 
provided all reasonable assistance to the appellant in the 
development of her claims.  

Finally, the appellant has had ample opportunity to present 
evidence and argument in support of her appeal.  Therefore, 
there is no indication that the Board's present review of the 
claim will result in any prejudice to the appellant.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Board is also satisfied as to compliance with its 
instructions from the March 2002 remand.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


Accrued Benefits Claims

Benefits to which a veteran was entitled at his death, based 
on evidence on file at the date of death, and due and unpaid 
for a period not to exceed two years prior to the last date 
of entitlement, will be paid to survivors as provided by law.  
38 U.S.C.A. § 5121 (West 1991 & Supp. 2002); 38 C.F.R. § 
3.1000 (2001).  The substance of the survivor's claim is 
purely derivative from any benefit to which the veteran might 
have been entitled at his death; that is, the survivor cannot 
receive any such attributed benefit that the veteran could 
not have received upon proper application therefor.  
Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure). 

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
from the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arteriosclerosis, arthritis, 
cardiovascular-renal disease, and other organic diseases of 
the nervous system).  In addition, active tuberculosis is a 
specified chronic disease, which is presumed to have been 
incurred in service, if manifest to a degree of ten percent 
or more within three years of the date of separation from 
service.  38 U.S.C.A. § 1112(a)(1); 38 C.F.R. § 3.307(a)(3).  
See 38 C.F.R. §§ 3.371(a), 3.374 (special provisions 
regarding the determination of incurrence of tuberculosis in 
service or within the presumptive period).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).

The appellant seeks service connection for accrued benefits 
purposes for heart disease, arthritis, asthma, numbness of 
the arms and legs, and PTB.  The record at the time of the 
veteran's death includes a service medical record dated in 
December 1947 documenting treatment for phimosis with 
circumcision.  The report of examination at separation 
performed in May 1949 was wholly negative for abnormality or 
history of disease.  Chest X-rays taken in April 1993 at the 
E.J. Valdes Memorial Chest Clinic and Dispensary were 
interpreted as showing bilateral minimal PTB.  Other medical 
records submitted were prescriptions or bills or receipts for 
services.  None of these records indicated any specific 
disorder for which they were written.  

Service connection may not be established when there is no 
evidence of current disability.  Boyer, 210 F.3d at 1353; 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The 
record at the time of the veteran's death discloses no 
competent medical evidence of heart disease, arthritis, 
asthma, or numbness in the arms and legs.  The veteran's 
general contention that he had each of the disorders implicit 
in his claim, made without the benefit of medical training or 
knowledge, is not competent evidence of current disability.  
Grottveit, 5 Vet. App. at 93; Espiritu, 2 Vet. App. at 494.  

Assuming, without deciding, that the April 1993 radiographic 
findings of bilateral PTB satisfy the current disability 
criterion, the claim must still be denied.  First, the 
evidence does not establish the existence of tuberculosis 
within the presumptive period.  38 U.S.C.A. § 1112(a)(1); 
38 C.F.R. § 3.307(a)(3).  Moreover, in addition to current 
disability, there must be competent evidence of a nexus 
between that disability and service.  Boyer, 210 F.3d at 
1353; Maggitt v. West, 202 F3.d 1370, 1375 (Fed. Cir. 2000).  
The relevant record is completely negative for such nexus 
evidence.  Again, the implicit suggestion from the veteran 
that such disorder is related to service is not competent 
medical evidence.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.    

In summary, the Board finds that, absent competent evidence 
of current disability related to service, service connection 
is not warranted for heart disease, arthritis, asthma, 
numbness of the legs and arms, and PTB.  Accordingly, the 
Board finds that the preponderance of the evidence is against 
service connection for purposes of accrued benefits for these 
disorders.  38 U.S.C.A. § 5107(b).    


Service Connection for the Cause of Death

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran, with service connection determined according to the 
standards applicable to disability compensation.  38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.5(a) (2001); see 38 
U.S.C.A. Chapter 11.  

Generally, the death of a veteran is service connected if the 
death resulted from a disability incurred or aggravated in 
the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  The 
service-connected disability may be either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a).  A 
disability is the principal cause of death if it was the 
immediate or underlying cause of death, or was etiologically 
related to the death.  38 C.F.R. § 3.312(b).  A disability is 
a contributory cause of death if it contributed substantially 
or materially to the cause of death, combined to cause death, 
aided or lent assistance to producing death.  38 C.F.R. 
§ 3.312(c).

Upon review of the record, the Board finds that service 
connection for the cause of the veteran's death is not 
warranted.  The veteran died in December 2000.  The death 
certificate lists the cause of death as cardiopulmonary 
arrest.  Review of the claims folder reveals no service-
connected disabilities at the time of the veteran's death.  
As discussed above, service connection is not established for 
purposes of accrued benefits for heart disease, arthritis, 
asthma, numbness of the legs and arms, or PTB.

Since the veteran's death, the RO secured medical records 
from Angeles Medical Center that showed that he was admitted 
in September 2000 with a two-month history of anoxia and 
cough with PTB shown on chest X-rays.  The diagnosis at 
discharge was PTB and pneumonia.  The records do not include 
any statement as to history of PTB or any reference to 
military service.  This evidence fails to demonstrate that 
the cause of the veteran's death is in any way related to 
disease or injury incurred or aggravated during his 
recognized period of service.  38 U.S.C.A. § 101(16); 
38 C.F.R. §§ 3.1(k), 3.312; Boyer, 210 F.3d at 1353; Maggitt, 
202 F3.d at 1375.  Statements from the appellant dated in May 
2001 and August 2001 that generally allege that the veteran's 
illness began in service are not competent evidence linking 
the cause of his death to service.  Grottveit, 5 Vet. App. at 
93; Espiritu, 2 Vet. App. at 494.   

In conclusion, the Board finds that the evidence is not so 
evenly balanced as to require resolution of doubt in the 
appellant's favor.  38 U.S.C.A. § 5107(b).  That is, there is 
no competent evidence of record of a nexus between the cause 
of the veteran's death and his period of service.  Therefore, 
the Board finds that the preponderance of the evidence is 
against service connection for the cause of the veteran's 
death.   


Entitlement to Death Pension

Death pension benefits are payable to the surviving spouse 
because of the non-service connected death of the veteran.  
38 U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).  Basic entitlement 
exists if the surviving spouse meets net worth and income 
requirements and if the veteran had qualifying wartime 
service or the veteran at the time of death was receiving or 
entitled to compensation for a service-connected disability 
based on service during a period of war. Id.  Generally, a 
"veteran" is a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Regular Philippine Scouts is included for 
compensation benefits.  38 C.F.R. § 3.8(a).  

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including designated guerrilla 
forces, is not considered active military, naval, or air 
service for the purposes of conferring benefits, except, 
inter alia, benefits under 38 U.S.C.A. Chapters 11 and 13.  
38 U.S.C.A. § 107(a) (West 1991 & Supp. 2002).    

Similarly, service in the Philippine Scouts under section 14 
of the Armed Forces Voluntary Recruitment Act of 1945, Pub. 
L. 190, 79th Congress (Act of October 6, 1945), is not 
considered active military, naval, or air service for the 
purposes of VA law, except for, inter alia, benefits under 
38 U.S.C.A. Chapters 11 and 13.  38 U.S.C.A. § 107(b); 
38 C.F.R. § 3.8(b).  VA regulation further specifies that all 
enlistments and reenlistments of Philippine Scouts in the 
Regular Army between October 6, 1945, and June 30, 1947, 
inclusive were made under the provisions of Pub. L. 190 as it 
constituted the sole authority for such enlistments during 
that period.  38 C.F.R. § 3.8(b).  See Talon v. Brown, 999 
F.2d 514 (Fed. Cir. 1993) (upholding the constitutionality of 
38 U.S.C.A. § 107(a)); Dacoron v. Brown, 4 Vet. App. 115 
(1993) (stating that the provisions of 38 U.S.C.A. § 107(a) 
are virtually identical to the provisions of 38 U.S.C.A. § 
107(b), which apply to the New Philippines Scouts). 

For the purpose of establishing entitlement to VA benefits, a 
claimant may submit evidence such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge.  VA may accept such 
evidence without verification from the appropriate service 
department only if that evidence is itself a document issued 
by the service department and VA is satisfied as to its 
sufficiency, authenticity, and accuracy.  38 C.F.R. § 
3.203(a).  When the claimant does not submit evidence of 
service or the evidence submitted is not sufficient or 
accurate, VA shall request verification of service from the 
service department.  38 C.F.R. § 3.203(c).   

According to the provisions of 38 C.F.R. § 3.203, VA is 
prohibited from finding that a particular individual served 
in the U.S. Armed Forces on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification.   Therefore, 
service department findings are binding on VA for purposes of 
establishing service in the U.S. Armed Forces.  Spencer v. 
West, 13 Vet. App. 376, 380 (2000) (quoting Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992)); see Soria v. Brown, 
118 F.3d 747 (Fed. Cir.), cert. denied, 522 U.S. 958, 139 L. 
Ed. 2d 301, 118 S. Ct. 386 (1997). 

Considering the evidence of record, the Board finds that the 
appellant does not have legal entitlement to nonservice-
connected death pension benefits based on the service of her 
deceased spouse.  First, review of the claims folder reveals 
that he was not receiving or entitled to receive service-
connected disability compensation at that time of his death 
in February 1993.  Second, the service department has 
verified that her deceased spouse had service from September 
1946 to May 1949 with the New Philippine Scouts.  This 
finding is binding on VA.  Spencer, 13 Vet. App. at 80.  
Moreover, the record does not contain any DD 214 or other 
original discharge document that reflects other, qualifying 
service.       

Service in the New Philippine Scouts by her deceased spouse 
does not constitute active military, naval, or air service 
for purposes of establishing the appellant's entitlement to 
nonservice connected death pension benefits.  38 U.S.C.A. § 
107(b) (West 1991 & Supp. 2000); 38 U.S.C.A. § 1541(a) (West 
1991); 38 C.F.R. §§ 3.1(d), 3.8(b).  Therefore, under the 
law, the appellant has no basic eligibility to VA nonservice-
connected death pension benefits.  Accordingly, the 
appellant's claim must be denied for lack of legal merit.  
See Cacalda v. Brown, 9 Vet. App. 261, 265 (1996) (where law 
is dispositive, not evidence, the appeal should be terminated 
for lack of legal merit or entitlement); accord Luallen v. 
Brown, 8 Vet. App. 92 (1995); Sabonis v. Brown, 6 Vet. 
App. 426 (1994), appeal dismissed, 56 F.3d 79 (Fed. Cir. 
1995). 






	(CONTINUED ON NEXT PAGE)

ORDER

Service connection for heart disease for purposes of accrued 
benefits is denied.  

Service connection for arthritis for purposes of accrued 
benefits is denied.

Service connection for asthma for purposes of accrued 
benefits is denied.  

Service connection for numbness of the legs and arms for 
purposes of accrued benefits is denied.

Service connection for PTB for purposes of accrued benefits 
is denied.

Service connection for the cause of the veteran's death is 
denied.  

Nonservice-connected death pension is denied.




		
	V. L. Jordan 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

